Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 22, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 22 in view of the specification does not recite a specific step that achieves the measurement of the “cord contrast” or the result of a “cord contrast” of the glass ribbon.  It is unclear how a skilled artisan is intended to examine this limitation of claim 22.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 11, 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkop et al. (US 4741753) and further in view of Fang et al. WO2017185571 effective filing date of 08/24/2016 as cited in US 20200299167 and further in view of Zortea (US 4900337) and further in view of Johnson (US 20090044567)
Regarding claim 1-3 and 23 and 25, Sheinkop discloses a method for producing a glass article (glass manufacturing Col 1; line 6) comprising:
Feeding a raw material (via openings 28) into a melting vessel (furnace 10) containing molten glass (30)
Sheinkop discloses the melting vessel (furnace 10) includes a tank 12, bottom wall 14, side walls 16 and 17, rear wall 18, feed ports 28 and front wall 20 (Col 3; lines 11-44) thus the same structure of the melting vessel claimed in claim 1.
Sheinkop discloses feeding raw material into the feed ports 28.
Sheinkop discloses heating molten glass with an electric current between a plurality of electrodes E1-E20 Col 3; lines 51-56.  Sheinkop discloses the electrodes establish a plurality of thermal zones within the furnace wherein the pulsating electrodes effectively control the important convection currents within the molten mass and control temperature distribution (Col 3; line 64-Col 4; line7).
 	Regarding the limitation of “a first convection flow at a first flow velocity parallel to the longitudinal centerline in a direction toward the back wall and down the back wall toward the bottom wall, a second convection flow at a second flow velocity parallel to the longitudinal centerline toward the front wall and down the front wall toward the bottom wall, a third convection flow at a third flow velocity in a transverse direction from the longitudinal centerline toward the first side wall and down the first side wall toward the bottom wall, and a fourth convection flow at a fourth flow velocity in a transverse direction from the longitudinal centerline toward the second side wall
and down the second side wall toward the bottom wall.”
Giving the above limitation its broadest reasonable interpretation in view of the specification at least Fig 6 of Sheinkop discloses two of these convection flows as depicted below.

    PNG
    media_image1.png
    528
    912
    media_image1.png
    Greyscale

Sheinkop discloses optimizing the current to the electrodes to create desirable thermal zones, maintain a desired temperature and reduced energy consumption (at least Col 2; lines51-55)
It is known to a skilled artisan, and as evidenced by Sheinkop, that the convective flows alter due to altering the electrode power.  However Sheinkop does not specifically depict flows from the longitudinal centerline to the sidewalls as required by present claim 1.
It would be obvious to a skilled artisan that at least some convection flow will occur a transverse direction from the longitudinal centerline towards the first and second sidewalls because the heated glass from the electrodes rises and the cooler glass caused by contact with the glass wall, as well as spacing from the sidewalls and the electrodes (Fig 2-3) will descend.  Again, giving claim 11 the broadest reasonable interpretation in view of the specification as originally filed the flow velocities are not claimed to be different. 
Sheinkop fails to disclose the dimensions of the melting furnace and a screw feeder within the batch feed port.
In an analogous art of glass melting Fang discloses an electric melting furnace for glass with a
[0006] Length to width ratio of 2.3-2.8 as motivated by high melting rate to achieve a high melting rate, low energy consumption, prolonged service life [0023].  Overlapping ranges are prima facie obvious

MPEP 2144.04 states:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
Alternatively, it would be obvious to one of ordinary skill in the art to adapt the length to width ration of Fang and determine an appropriate size (LW) of the furnace/melter of Sheinkop as motivated by reduced heat loss and energy consumption.
The combined teachings of Sheinkop and Zhang fail to disclose a molybdenum electrode. 
In an analogous art of glass melting in a tank Zortea discloses a molybdenum electrode for supplying current to melt glass and create convection currents by being placed below the glass melt (Col 9; lines 55-56).  It would have been obvious to one of ordinary skill in the art to modify the method of Sheinkop by using molybdenum electrodes as motivated by the disclosure they are suitable material electrodes to be placed at the bottom of the tank into the depth of the glass melt.
The combined teachings of Sheinkop, Zhang, and Zortea fail to disclose a screw feeder.
Sheinkop specifically discloses the batch is fed through openings (28) (Col 3; line15-16) however fails to disclose the method or structure of feeding.
In an analogous art of glass melting in a tank via electrodes and burners with multiple batch feeders, Johnson discloses batch material (34) is introduced through ports in the rear wall (40) as by screw feeders (46, 46a) to control the batch feed rate [0026] where Sheinkop is silent as to how the batch is introduced through the opening one of ordinary skill in the art would be inclined to use a screw feeder as motivated by the disclosure of Johnson that this is a suitable means of introducing batch and motivated by controlling batch feed into the melter through openings.
Additionally, USE OF A KNOWN TECHNIQUE TO IMPROVE SIMILAR METHOD OR PRODUCT IN THE SAME WAY
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" Sheinkop discloses the base method of melting in a furnace with burners and electrodes and inlets for batch material
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention; Johnson discloses a comparable method of melting glass via a melter with electrodes and burners
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; modifying the melter of Sheinkop to have screw feeders of Johnson to control batch feed rate through the inlets
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


KSR
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
 

Regarding claim 6, Sheinkop discloses burners (46)
Regarding claim 7, Sheinkop discloses  the majority of the heating of the molten glass is supplied between the electrodes (Cole 3; lines 44-46). “majority”  is more than 50%. 50% overlaps with  “from about 20% to about 80%” as indicated in claim 7.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 8, Sheinkop discloses burners (46) above the molten glass (Col 3; lines 40-44) in the side walls see Fig 1
Regarding claim 11, Sheinkop fails to disclose manufacturing a glass ribbon by the fusion process as recited by claim 11.
Johnson discloses melting glass in the same melter of Sheinkop with electrodes a burners for manufacturing a glass ribbon via a fusion process.  It would have been obvious to modify the method of Sheinkop of melting glass and potentially forming fibers with the step of melting glass followed by the step of forming a glass ribbon as motivated by forming a different glass product.
Regarding claim 21, giving axis the broadest reasonable interpretation, not related to any structure or steps of claim 1, Sheinkop discloses an axis meeting claim 21.
Regarding claim 22, the combined teachings of Sheinkop and Johnson disclose manufacturing a glass ribbon from an electric and burner supplemented furnace.  It appears that the cord contrast of the present invention is due to the screw feeders in the back wall of the melting vessel could have a direct impact on the magnitude of cord present in the resultant finished article ([0055] of the present specification).  It would have been obvious to one of ordinary skill in the art to modify the batch feed as motivated by Johnson to control batch feed and optimize the electric current as discussed above (claim 1) given claim 22 the broadest reasonable interpretation this will result in a cord contrast of 0.33% or less.
Regarding claim 24, the combined teachings of Sheinkop and Johnson disclose a storage bin (44) and screw feeder (46, 46a) into the feed port of the back wall of the melter.

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowable.
None of the prior art of record discloses or makes obvious the ratios of the flow velocities in combination with the positions and depth in relation to the screw feeder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741